  Case 1:18-cr-00457-AJT Document 93 Filed 03/29/19 Page 1 of 2 PageID# 629



                       UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

UNITED STATES OF AMERICA,

               V.



BIJAN RAFIEKIAN                                      Case Number 1:18-cr-457-AJT-l& 2

               and


KAMIL EKIM ALPTEKIN,

               Defendants.



                                             ORDER

        On March 29,2019, the Court held a hearing on Non-Party Covington & Burling LLP's

Motion to Quash in Part[Doc. No. 75] and Non-Party Kristen Verderame's Rule 17(c)(2)

Motion to Quash [Doc. No. 80](collectively, the "Motions"). Upon consideration ofthe

Motions, the memoranda in support thereof and in opposition thereto, and the arguments of

counsel at the March 29, 2019 hearing, and for the reasons stated in open court, it is hereby

       ORDERED that Non-Party Covington & Burling LLP's Motion to Quash in Part [Doc.

No. 75] and Non-Party Kristen Verderame's Rule 17(c)(2) Motion to Quash [Doc. No. 80] be,

and the same hereby are, DENIED in part. The Motions are DENIED to the extent that Non-

Parties Covington & Burling LLP and Kristen Verderame are directed to produce all fact work

product from their Flynn Intel Group, Inc. client files relating to the March 7, 2017 FARA filing
and dated on or before that filing pursuant to a schedule to be agreed upon by the parties; and the

Motion is otherwise taken under advisement.
Case 1:18-cr-00457-AJT Document 93 Filed 03/29/19 Page 2 of 2 PageID# 630
